DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1149 filed 03/04/2021.  This IDS has been considered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


	
Claim 2 (Currently Amended): The complex pressure environment test device according to claim 1, wherein a first pressure gauge (9) is disposed between the second one-way valve (7) and the first pilot-operated pressure regulating valve (6), a second 

Claim 3 (Currently Amended): The complex pressure environment test device according to claim 1, wherein a locating ring (40) is disposed on the base (38), the closure head under test (44) is placed in the middle of the locating ring (40) and is in contact with the base (38), closure head under test (44) is radially equipped with a snap ring (46) and is fastened by a pressure ring (35) in a normal direction, a bottom of the snap ring (46) is in contact with the locating ring (40), and a bottom of the pressure ring (35) is in contact with the locating ring (40).  

Claim 4 (Currently Amended): The complex pressure environment test device according to claim 3, wherein a third seal ring (41) and a third seal gasket (42) are disposed between the closure head under test (44) and the base (38).  

Claim 5 (Currently Amended): The complex pressure environment test device according to claim 3, wherein a rubber gasket (49) is disposed between the closure head under test (44) and the snap ring (46). 
 
test device according to claim 1, wherein a cushion block (43) is fastened to an inner side of the closure head under test (44).  

Claim 7 (Currently Amended): The complex pressure environment test device according to claim 1, wherein an observation window (31) is mounted on the outer cover (27).  

Claim 8 (Currently Amended): The complex pressure environment test device according to claim 7, wherein a first seal ring (33) and a first seal gasket (32) are disposed at a joint between the observation window (31) and the outer cover (27).  

Claim 9 (Currently Amended): The complex pressure environment test device according to claim 1, wherein the pilot-operated overflow valve (26), the watering hydraulic pump (1), the pressurizing hydraulic pump (25), and the fifth two-position two-way valve (14) are all connected to a water tank.  

Claim 10 (Currently Amended): The complex pressure environment test device according to claim 1, wherein a second seal ring (36) and a second seal gasket (37) are disposed between the outer cover (27) and the base (38).

Allowable Subject Matter
Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, CN 105445108 discloses a complex pressure environment test device (see description, paragraphs [0028]-[0046] and fig. 1-10), including a test table and a hydraulic control system, where the test table includes a sample holder for stably placing a sample 23, a high-pressure vessel shell 5, and a high-pressure vessel cover 38; a high-pressure vessel water inlet/outlet connector 6 is disposed at a bottom of the vessel shell; two quick connectors 29 are disposed on a sample cover; the hydraulic control system includes a water-discharging hydraulic pump 1, a pressurizing hydraulic pump 2, and a pilot-operated overflow valve 18; an inlet of the pressurizing hydraulic pump is connected to a water tank, and an outlet of the pressurizing hydraulic pump is connected to both a first one-way valve 4 and the pilot-operated overflow valve; the first one-way valve is separately connected to a first two-position two-way valve 3 and a fifth two-position two-way valve 13; the first two-position two-way valve is connected to the water-discharging hydraulic pump for discharging water; the pilot-operated overflow valve is connected to the water tank; an end of the fifth two-position two-way valve is connected to the bottom of the high-pressure vessel shell, and the other end of the fifth two-position two-way valve is connected to a second pilot-operated pressure regulating valve 14; and the second pilot-operated pressure regulating is separately connected to a second remote pressure regulating valve 15 and a third one-way valve. The high-pressure vessel shell is connected though a second two-position two-way valve 16 to a hydraulic pressure gauge 17 for testing an internal pressure of the high-pressure vessel shell, and the hydraulic pressure gauge is directly connected to the high-pressure 
CN 105445108 fails to disclose a base for fastening the closure head under test, an inner cavity water inlet and an inner cavity water outlet provided on the base, the specific composition of the hydraulic control system, and corresponding connections.
These elements are neither taught in the other relevant art nor are common general knowledge in the art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and represents the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914.  The examiner can normally be reached on T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATALIE HULS/Primary Examiner, Art Unit 2863